
	

113 S2356 IS: Mojave National Preserve Boundary Adjustment Act of 2014
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2356
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mr. Heller (for himself, Mr. Reid, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To adjust the boundary of the Mojave National Preserve.
	
	
		
			1.
			Short title
			This Act may be cited as the Mojave National Preserve Boundary Adjustment Act of 2014.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Director
				The term Director means the Director of the National Park Service.
			
				(2)
				Preserve
				The term preserve means the Mojave National Preserve established under section 502 of the  California Desert
			 Protection Act of 1994 (16 U.S.C. 410aaa–42).
			
				(3)
				Secretary
				The term Secretary means the Secretary of the Interior.
			
			3.
			Boundary adjustment of the Mojave National Preserve
			
				(a)
				Land acquisition
				The Secretary shall—
				
					(1)
					prior to any construction on land described in paragraph (2), acquire by donation approximately 4
			 acres of land within or adjacent to the boundary of the preserve to be
			 used for mitigation for every 1 acre of land removed from the preserve
			 under paragraph (2);  and
				
					(2)
					on the date of enactment of this Act, transfer administrative jurisdiction of approximately 525
			 acres of land from the Director to the Director of the Bureau of Land
			 Management, as generally depicted on the map entitled Mojave National Preserve—Proposed Boundary Adjustment, numbered 170/120,846–B and dated December 2013.
				
				(b)
				Boundary adjustment
				The land acquired under subsection (a) shall be part of the preserve and the boundary of the
			 preserve shall be adjusted to reflect the acquisition and transfer of
			 administrative jurisdiction of the land under subsection (a).
			
				(c)
				Availability of map
				The map described in subsection (a)(2) shall be on file and available for public inspection in the
			 appropriate offices of the National Park Service.
			
				(d)
				Administration of land
				
					(1)
					In general
					The land acquired under subsection (a) shall be administered by the Director as part of the
			 preserve in accordance with all applicable laws (including regulations).
				
					(2)
					Grazing
					
						(A)
						In general
						The Secretary shall permit cattle grazing on the land acquired under subsection (a), in accordance
			 with applicable National Park Service laws and policies—
						
							(i)
							except as provided in subparagraph (B), during the period beginning on the date on which the land
			 is acquired and ending on the date that is 25 years after the date on
			 which the land is acquired; and
						
							(ii)
							to the same extent permitted on the land referred to in subsection (a)(1) on the day before the
			 date of enactment of this Act.
						
						(B)
						Permanent termination of grazing
						The authority of the Secretary granted under subparagraph (A) terminates on the day on which the
			 period described in clause (i) of that subparagraph expires.
					
					(3)
					Withdrawal
					Subject to valid existing rights, the land transferred under subsection (a)(2) remains withdrawn
			 from—
					
						(A)
						entry, appropriation, or disposal under the public land laws;
					
						(B)
						location, entry, and patent under the general mining laws; and
					
						(C)
						the mining leases, mineral materials, and geothermal leasing laws.
					
					(4)
					Reversionary clause
					The land transferred  under subsection (a)(2) may, at the discretion of the Director, revert back
			 to the National Park Service to be included in the preserve if
			 construction has not occurred on the land during the period beginning on
			 the date on which the land is transferred and ending on the date that is
			 10 years after the date on which the land is transferred.
				
